Order entered August 2, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01306-CR

                          CHRISTOPHER RYAN WALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81132-2015

                                            ORDER
       Appellant’s brief was initially due April 26, 2017. When it was not filed, we notified

appellant by postcard dated April 27 and instructed him to file his brief along with a motion to

extend time. On May 10, appellant filed a motion to extend time to file his brief which we

granted. On June 12, he filed a second motion which we granted although we cautioned

appellant that the failure to file a brief by July 13 would result in this appeal being abated for a

hearing under rule 38.8(b). TEX. R. APP. P. 38.8(b). To date, no brief has been filed and we have

had no communication from appellant.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether
appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The Clerk is DIRECTED to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; William Pigg; and the Collin County District

Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     /s/    LANA MYERS
                                                            JUSTICE